EXHIBIT 99.2 STAR BULK CARRIERS CORP. INDEX TO UNAUDITED INTERIM CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets as of December 31, 2013 and September 30, 2014 (unaudited) F-1 Unaudited Interim Condensed Consolidated Statements of Operations for the nine month periods ended September 30, 2013 and 2014 F-2 Unaudited Interim Condensed Consolidated Statements of Comprehensive Income for the nine month periods ended September 30, 2013 and 2014 F-3 Unaudited Interim Condensed Consolidated Statement of Stockholders’ Equity for the nine month periods ended September 30, 2013 and 2014 F-4 Unaudited Interim Condensed Consolidated Statements of Cash Flows for the nine month periods ended September 30, 2013 and 2014 F-5 Notes to Unaudited Interim Condensed Consolidated Financial Statements F-6 STAR BULK CARRIERS CORP. Consolidated Balance Sheets As of December 31, 2013 and September 30, 2014 (unaudited) (Expressedin thousandsof U.S.dollarsexcept for shareandper sharedata) December 31, 2013 September 30, 2014 ASSETS CURRENT ASSETS Cash andcash equivalents (Note 8) $ $ Restricted cash, current (Note 8) Trade accounts receivable Inventories (Note 4) Duefrom managers 81 81 Duefrom related parties (Note 3) 29 Prepaid expenses andother receivables Total Current Assets FIXED ASSETS Advances for vessels under construction andacquisition of vessels (Note 6) Vessels andother fixed assets, net (Note 5) Total Fixed Assets OTHER NON-CURRENT ASSETS Long term Investment (Note 3) - Deferred finance charges, net Restricted cash , non-current (Note 8) Derivative asset, noncurrent (Note 15) 91 81 Fairvalue of above market acquired time charter (Note 7) TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long term debt (Note 8) $ $ Bridge Facility from related parties, current portion (Note 3 andNote 8) - Accounts payable Dueto related parties (Note 3) Accrued liabilities Derivative liability, current (Note 15) - Deferred revenue Total Current Liabilities NON-CURRENT LIABILITIES Long term debt (Note 8) Bridge Facility from related parties, noncurrent portion (Note 3 andNote 8) - Other non-current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock; $0.01 par value, authorized 25,000,000 shares; none issued or outstanding at December 31, 2013 andSeptember 30, 2014 (Note 9) - - Common Stock, $0.01 par value, 300,000,000 shares authorized; 29,059,671 shares issued andoutstanding at December 31, 2013 and91,028,949 shares issued and outstanding at September 30,2014 (Note 9) Accumulated other comprehensive income (Note 15) - Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Theaccompanying condensed notes are an integral partof these unaudited interim condensed consolidated financial statements. F-1 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Operations For the nine month periods ended September 30, 2013 and 2014 (Expressed in thousands of U.S. dollars except for share and per share data) Nine months ended September 30, Revenues: Voyage revenues $ $ Management feeincome (Note 3) Expenses Voyage expenses Vessel operating expenses Management fees (Note 3) - Dry docking expenses Depreciation General andadministrative expenses (Note 1) Baddebt expense - Other operational loss(Note 11) 94 Other operational gain (Note 10) ) ) Loss on saleof vessel (Note 5) 87 - Gain from bargain purchase (Note 1) - ) Operating income Other Income/ (Expenses): Interest andfinance costs (Note 8) ) ) Gain/ (loss) on derivative financial instruments, net (Note 15) 60 ) Interest andother income Total other expenses, net ) ) INCOME/ (LOSS) BEFORE EQUITY IN INCOME OF INVESTEE ) Equity in income of investee - 29 Netincome/(loss) $ $ ) Earnings/(loss) per share, basic (Note 12) $ $ ) Earnings/(loss) per share, diluted (Note 12) $ $ ) Weighted average number of shares outstanding, basic (Note 12) 45,236,873 Weighted average number of shares outstanding, diluted (Note 12) Theaccompanying condensed notes are an integral partof these unaudited interim condensed consolidated financial statements. F-2 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Comprehensive Income For the nine month periods ended September 30, 2013 and 2014 (Expressed in thousands of U.S. dollars except for share and per share data) Nine months ended September 30, Net income/(loss) $ $ ) Other comprehensive income - Comprehensive income/(loss) $ $ ) Theaccompanying condensed notes are an integral partof these unaudited interim condensed consolidated financial statements. F-3 STAR BULK CARRIERS CORP. Unaudited Interim Condensed Consolidated Statements of Stockholders’ Equity For the nine month periods ended September 30, 2013 and 2014 (Expressed in thousands of U.S. dollars except for share and per share data) Common Stock Additional Other comprehensive Accumulated Total Stockholders’ # of Shares Par Value Paid-in Capital income deficit Equity BALANCE, January 1, 2013 $
